 



Exhibit 10.34
SEVERANCE AGREEMENT
(Amended and Restated)
     THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”), entered
into as of March 10, 2008 is made and entered into between Zix Corporation, a
Texas corporation (the “Company”), and Barry W. Wilson (“Employee”).
     WHEREAS, the Company and Employee entered into that Severance Agreement,
dated as of November 10, 2006 (the “November 2006 Severance Agreement”);
     WHEREAS, the Company and Employee desire to amend and restate the
November 2006 Severance Agreement;
     WHEREAS, Employee is currently employed by the Company;
     WHEREAS, Employee is willing to continue working for the Company or a
Company affiliate (“Affiliate”), as applicable, on an “at-will” basis; and
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties agree as
follows:
1. Severance Payment. If the Employee’s employment with the Company or an
Affiliate, as applicable, is terminated by the Company or the employing
Affiliate other than “for cause” (as defined below), then, subject to receiving
a release reasonably satisfactory to the Company relating to employment matters,
the Company will pay to Employee an amount equal to six months of base salary,
using Employee’s highest monthly base salary during the term of Employee’s
employment (the “Severance Payment”). The Severance Payment will be paid as
provided in Section 2. To terminate Employee’s employment other than “for
cause,” the Company or the employing Affiliate, as applicable, shall give
Employee a written notice of termination setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment. Such notice shall be effective upon receipt. For purposes of this
Severance Agreement, “for cause” shall mean any of the following shall have
occurred: (a) the conviction of Employee of any felony; (b) the intentional and
continued failure by Employee to substantially perform Employee’s employment
duties, such intentional action involving willful and deliberate malfeasance or
gross negligence in the performance of Employee’s duties (other than any such
failure resulting from Employee’s incapacity due to physical or mental illness),
after written demand for substantial performance is delivered by the Company or
an Affiliate, as applicable, that specifically identifies the manner in which
the Company or the Affiliate, as applicable, believes Employee has not
substantially performed Employee’s duties and that is not cured within five
business days after notice thereof by the Company to Employee; (c) the
intentional wrongdoing by Employee that is materially injurious to the Company
or employing Affiliate, as applicable; (d) acts by Employee of moral turpitude
that are injurious to the Company or employing Affiliate, as applicable; or (e)
breach of the “confidentiality and invention” agreement between the Company or
an Affiliate, as applicable, and Employee.

1



--------------------------------------------------------------------------------



 



2. Mode of Payment; Acceptance. The Severance Payment shall be paid in six equal
monthly cash payments (less applicable withholdings for taxes and other
withholdings required by applicable law and any amounts owed by Employee to
Company or an Affiliate, as applicable) within 30 days of the occurrence of the
applicable event. Alternatively, the Company may, in the Company’s discretion,
pay the Severance Payment by depositing in the Employee’s stock brokerage
account registered shares of ZixCorp common stock valued at 104% of the
Severance Payment, using the closing price of the ZixCorp common stock on the
business day of deposit. The Company’s obligation to pay the Severance Payment
is absolute, and such payments shall not be mitigated or offset by virtue of
Employee obtaining new employment or failing to seek new employment. Acceptance
by Employee of the Severance Payment shall constitute a release by Employee of
the Company and its Affiliates, shareholders, officers, employees, directors and
other agents from all claims arising out of, relating to, or in connection with
Employee’s employment with the Company.
3. Miscellaneous.
     3.1 Dispute Resolution. Employee and the Company acknowledge that Employee
has, or may have, previously executed an alternate dispute resolution agreement
with the Company or an Affiliate. The provisions of such alternate dispute
resolution agreement shall govern any disputes arising under this Agreement.
     3.2 Successors; Binding Agreement. This Agreement will be binding upon and
inure to the benefit of the parties hereto and any successors in interest to the
Company. This Agreement and all rights of Employees hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees and
legatees.
     3.3. Entire Agreement; Modifications. This Agreement supersedes the
November 2006 Severance Agreement and represents the entire agreement of the
parties relating to the subject matter hereof. Only an instrument in writing
executed by both parties may amend this Agreement. No waiver by either party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     3.4 Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     3.5 Enforcement Fees. In the event of a dispute arising under this
Agreement, unless otherwise agreed by the parties in writing, each party shall
pay its own costs and expenses in resolving the dispute.
     3.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (excluding its conflict of laws
rules).
     IN WITNESS WHEREOF, the parties have executed this Agreement effective on
the date and year first above written.

2



--------------------------------------------------------------------------------



 



            ZIX CORPORATION
      By: ./s/ Richard D. Spurr         Richard D. Spurr        Chairman and
Chief Executive Officer     

            EMPLOYEE
      /s/ Barry W. Wilson       Barry W. Wilson           

3